DETAILED ACTION

Response to Amendment
The Amendment filed 05/13/2022 has been entered.  Claims 1-3 and 5-6 remain pending in the application.  Claim 4 has been canceled.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusumada et al. (WO 2016104188 A1), previously cited, as machine translated, as evidenced by Czech et al., Thermal decomposition of acrylic pressure-sensitive adhesives, Polish Journal of Chemical Technology, 11, 4, 7 — 12, 2009.  
Regarding claim 1, Fusumada teaches a heat bonding sheet and a heat bonding sheet with a dicing tape (which reads upon “a sheet for heat bonding comprising”, as recited in the instant claim; page 1).  Fusumada teaches that the semiconductor wafer can be fixed during dicing (which reads upon “in semiconductor manufacturing”, as recited in the instant claim; page 2).  Fusumada teaches that “the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet” (page 3).  Fusumada teaches that “the metal fine particles include sinterable metal particles” (which reads upon “a pre-sintering layer”, as recited in the instant claim; page 3).  Fusumada teaches that “the dicing tape 11 is configured by laminating the pressure-sensitive adhesive layer 2 on the base material 1, and the heat bonding sheet 3 is provided on the pressure-sensitive adhesive layer 2” (which reads upon “an adhesive layer, wherein the pre-sintering layer and the adhesive layer are directly in contact with each other”, as recited in the instant claim; page 3).  Fusumada teaches that “the pressure-sensitive adhesive used for forming the pressure-sensitive adhesive layer 2 is not particularly limited, and for example, a general pressure-sensitive adhesive such as an acrylic pressure-sensitive adhesive or a rubber-based pressure-sensitive adhesive can be used” (which reads upon “an adhesive layer containing at least an organic binder and the organic binder contained in the adhesive layer contains a thermally decomposable binder”, as recited in the instant claim; page 5; an acrylic pressure-sensitive adhesive or a rubber-based pressure-sensitive adhesive read on an organic binder; an acrylic pressure-sensitive adhesive reads on thermally decomposable, see Czech).  Fusumada teaches that “the heat bonding sheets 3 and 3 ′ contain a thermally decomposable binder” (which reads upon “a thermally decomposable binder”, as recited in the instant claim; page 4).  Fusumada teaches that “examples of the thermally decomposable binder include acrylic resin and polycarbonate resin” (which reads upon “the pre-sintering layer contains an organic binder; the organic binder contained in the pre-sintering layer contains a thermally decomposable binder; the thermally decomposable binder contained in the pre-sintering layer comprises at least one of polycarbonate, acrylic resin, ethyl cellulose, or polyvinyl alcohol”, as recited in the instant claim; page 4).  
Regarding claim 2, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet (page 3).  
Regarding claim 5, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the sheet for heat bonding according to any one of claims 1 to 4, wherein the sheet at 23 ° C has a thickness of 5 to 100 µm (claim 5).  
Regarding claim 6, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that “the dicing tape 11 is configured by laminating the pressure-sensitive adhesive layer 2 on the base material 1, and the heat bonding sheet 3 is provided on the pressure-sensitive adhesive layer 2” (page 3).  

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fusumada et al. (WO 2016104188 A1) , as evidenced by Czech et al., Thermal decomposition of acrylic pressure-sensitive adhesives, Polish Journal of Chemical Technology, 11, 4, 7 — 12, 2009, as applied to claim 1 above.  
Regarding claim 3, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet (page 3).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 30-70 % overlaps the range disclosed by the prior art
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.  The USPTO database lists the first inventor of WO 2016104188 A1 as Fusumada, as was provided on the PTO-892 form.  No disrespect to shared inventor Sugo is intended.  The Office Action continues to use Fusumada to avoid confusion, not to detract in any way from the contributions of Sugo.  Applicant’s arguments refer to WO 2016104188 A1 as Sugo.  
Applicant argues that Sugo does not teach or suggest that the adhesive layer contains at least an organic binder, as recited in claim 2, let alone teach or suggest that the organic binder contained in the adhesive layer contains a thermally decomposable binder, as recited in claim 4 (remarks, page 4).  The Examiner notes that claim 1 has been amended to include the relevant limitations, and that claim 4 has been cancelled.  This argument is not found convincing because Fusumada (Sugo) teaches that “the pressure-sensitive adhesive used for forming the pressure-sensitive adhesive layer 2 is not particularly limited, and for example, a general pressure-sensitive adhesive such as an acrylic pressure-sensitive adhesive or a rubber-based pressure-sensitive adhesive can be used” (page 5; an acrylic pressure-sensitive adhesive or a rubber-based pressure-sensitive adhesive read on an organic binder; an acrylic pressure-sensitive adhesive reads on thermally decomposable, see Czech).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733